122 Ga. App. 439 (1970)
177 S.E.2d 264
CHAMBERS
v.
DONALSON.
45399.
Court of Appeals of Georgia.
Argued June 4, 1970.
Decided September 11, 1970.
Perry, Walters, Langstaff, Lippitt & Campbell, Jesse W. Walters, for appellant.
Conger & Conger, Leonard H. Conger, for appellee.
PANNELL, Judge.
Appellee was the plaintiff in the court below and the appellant was the defendant. The plaintiff appellee brought an action seeking to recover for damages sustained as a result of an automobile collision between automobiles driven by the respective parties. The jury returned a verdict for the plaintiff and the defendant appealed to this court enumerating error on the overruling of his motion for judgment notwithstanding the verdict, on the overruling of the general grounds of his motion for new trial, and on two charges of the court. Held:
1. The evidence was amply sufficient to authorize the verdict and there was no error in overruling the motion for judgment notwithstanding the verdict and in overruling the motion for new trial on the general grounds.
2. Neither the enumeration of errors nor the brief of the appellant refers to the pages in the transcript wherein the alleged charges complained of may be found or where the alleged objections made may be found. Under these circumstances, the enumerations of error complaining of the charges of the court will be considered as abandoned. See Estes v. Perkins, 225 Ga. 268 (167 SE2d 588); Clark v. Perrin, 225 Ga. 571 (170 SE2d 236); Holland v. Watson, 118 Ga. App. 468 (3) (164 SE2d 343).
Judgment affirmed. Jordan, P. J., and Eberhardt, J., concur.